Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 1 of 6
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 09, 2019
                                                                David J. Bradley, Clerk
Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 2 of 6
Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 3 of 6
Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 4 of 6
Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 5 of 6
Case 1:18-cv-00068 Document 348 Filed in TXSD on 01/09/19 Page 6 of 6
